DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 03/11/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 4 is objected to because of the following informalities:  	Regarding Claim 4, in line 4, “the electromagnetic connector” should read as “the first electromagnetic connector”.  	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, and 18-20 of U.S. Patent No. US 10,848,012 B2 as listed in the table below. 	Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to have the communications signals of US 10,848,012 B2 be identical.

Patent US 10,848,012 B2
1.   An electromagnetic connector assembly comprising: a first electromagnetic connector configured to form a first magnetic circuit portion, the first electromagnetic connector having a first core member and a coil disposed about the first core member, the coil configured to connect to an electrical circuit, and a second electromagnetic connector configured to form a second magnetic circuit portion, the second electromagnetic connector having a second core member and a plurality of coils disposed about the second core member, the first electromagnetic connector configured to mate with the second electromagnetic connector, the first core member and the second core member configured to couple the plurality of coils to the coil with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the first electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce identical communications signals in a first coil of the plurality of coils and the coil when a second coil of the plurality of coils is energized.
1.  An electromagnetic connector configured to form a first magnetic circuit portion, the electromagnetic connector comprising: a first core member including at least one of a magnetic material, a ferromagnetic material, or a ferrimagnetic material; and a coil disposed about the first core member, the coil 
configured to connect to an electrical circuit, the electromagnetic connector configured to mate with a second electromagnetic connector, the second electromagnetic connector configured to form a second magnetic circuit portion, the second 
electromagnetic connector comprising a second core member and plurality of coils 
disposed about the second core member, the first core member and the second 
core member configured to couple the plurality of coils to the coil with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce identical communications signals in a first coil of the plurality of coils and the coil when a second coil of the plurality of coils is energized.
2.  The electromagnetic connector assembly as recited in claim 1, wherein the electrical circuit is fabricated on a printed circuit board.
2.  The electromagnetic connector as recited in claim 1, wherein the electrical circuit is fabricated on a printed circuit board.
3.  The electromagnetic connector assembly as recited in claim 2, wherein the printed circuit board is configured to support the first core member and the coil.
3.  The electromagnetic connector as recited in claim 2, wherein the printed circuit board is configured to support the first core member and the coil.
4.  The electromagnetic connector assembly as recited in claim 1, further comprising at least one layer of material disposed of at least one of the first core member or the second core member for separating the first core member from the second core member when the electromagnetic connector is mated with the second electromagnetic connector.
4.  The electromagnetic connector as recited in claim 1, further comprising 
at least one layer of material disposed of the first core member for separating 
the first core member from the second core member when the electromagnetic 
connector is mated with the second electromagnetic connector.
5.  The electromagnetic connector assembly as recited in claim 1, wherein the first core member comprises an I-shaped core member.
5.  The electromagnetic connector as recited in claim 1, wherein the first core member comprises an I-shaped core member.

6.  The electromagnetic connector as recited in claim 5, wherein the I-shaped core member is configured to mate with a second I-shaped core member.
7.  A device comprising: an electrical circuit; and a first electromagnetic connector configured to form a first magnetic circuit portion, the first electromagnetic connector having a first core member and a coil disposed about the first core member, the coil configured to connect to the electrical circuit; and a second electromagnetic connector configured to form a second magnetic circuit portion, the second electromagnetic connector having a second core member and a plurality of coils disposed about the second core member, the first core member and the second core member configured to couple the plurality of coils to the coil with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the first  electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce identical  communications signals in a first coil of the plurality of coils and the coil when a second coil of the plurality of coils is energized.
7.  A device comprising: an electrical circuit; and an electromagnetic connector configured to form a first magnetic circuit portion, the electromagnetic connector comprising a first core member and a coil disposed about the first core member, the first core 
member including at least one of a magnetic material, a ferromagnetic material, 
or a ferrimagnetic material, the coil configured to connect to the electrical 
circuit, the electromagnetic connector configured to mate with a second 
electromagnetic connector, the second electromagnetic connector configured to 
form a second magnetic circuit portion, the second electromagnetic connector 
comprising a second core member and a plurality of coils disposed about the second 
core member, the first core member and the second core member configured to 
couple the plurality of coils to the coil with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce identical 
communications signal in a first coil of the plurality of coils and the coil when a second coil of the plurality of coils is energized.
8.   The device as recited in claim 7, further comprising a printed circuit board, wherein the electrical circuit is fabricated on the printed circuit board.
8.  The device as recited in claim 7, further comprising a printed circuit board, wherein the electrical circuit is fabricated on the printed circuit board.
9.   The device as recited in claim 8, wherein the printed circuit board is configured to support the first core member and the coil.
9.  The device as recited in claim 8, wherein the printed circuit board is configured to support the first core member and the coil.
11.  The device as recited in claim 7, further comprising at least one layer of material disposed of at least one of the first core member or the second core member for separating the first core member from the second core member when the first electromagnetic connector is mated with the second electromagnetic connector.
11.  The device as recited in claim 7, further comprising at least one layer of material disposed of at least one of the first core member or the second core member for separating the first core member from the second core member when the first electromagnetic connector is mated with the second electromagnetic connector.

12.  The device as recited in claim 7, wherein at least one of the first core member or the second core member comprises an I-shaped core member.
13.  The device as recited in claim 12, wherein at least the other one of the at least one of the first core member or the second core member comprises a second I-shaped core member configured to mate with the I-shaped core member.
13.  The device as recited in claim 12, wherein at least the other one of the at least one of the first core member or the second core member comprises a second I-shaped core member configured to mate with the I-shaped core member.
14.  An industrial control system comprising: an industrial element comprising a plurality of electrical circuits and a first electromagnetic 
connector configured to form a first magnetic circuit portion, the first electromagnetic connector comprising a first core member and at least one coil disposed about the first core member, the at least one coil 
configured to connect to an electrical circuit;  a backplane comprising a second electromagnetic connector, the second electromagnetic connector configured to form a second magnetic circuit portion, the second electromagnetic connector comprising a 
second core member and at least one coil disposed about the second core member;  
and a hub formed by mating the first electromagnetic connector with the 
second electromagnetic connector, the first core member and the second core 
member configured to couple the at least one coil of the industrial element to the at least one coil of the backplane with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the first electromagnetic connector is mated with the second electromagnetic connector, at least one of the at least one coil of the industrial element or the at least one coil of the backplane comprising a second coil, the magnetic circuit 
configured to induce a signal in the at least one coil of the industrial element and the at least one coil of the backplane when the second coil is energized.
14.  An industrial control system comprising: an industrial element comprising a plurality of electrical circuits and a first electromagnetic 
connector configured to form a first magnetic circuit portion, the first electromagnetic connector comprising a first core member and at least one coil disposed about the first core member, the at least one coil 
configured to connect to an electrical circuit;  a backplane comprising a second electromagnetic connector, the second electromagnetic connector configured to form a second magnetic circuit portion, the second electromagnetic connector comprising a 
second core member and at least one coil disposed about the second core member;  
and a hub formed by mating the first electromagnetic connector with the 
second electromagnetic connector, the first core member and the second core 
member configured to couple the at least one coil of the industrial element to the at least one coil of the backplane with a magnetic circuit formed from the first magnetic circuit portion and the second magnetic circuit portion when the first electromagnetic connector is mated with the second electromagnetic connector, at least one of the at least one coil of the industrial element or the at least one coil of the backplane comprising a second coil, the magnetic circuit 
configured to induce identical signals in the at least one coil of the industrial element and the at least one coil of the backplane when the second coil is energized.
15.  The industrial control system as recited in claim 14, further comprising a printed circuit board, wherein the electrical circuit is fabricated on the printed circuit board.
15.  The industrial control system as recited in claim 14, further comprising a printed circuit board, wherein the electrical circuit is fabricated on the printed circuit board.

16.  The industrial control system as recited in claim 15, wherein the printed circuit board is configured to support the first core member and the at least one coil of the industrial element.
18.  The industrial control system as recited in claim 14, further comprising at least one layer of material disposed of at least one of the first core member or the second core member for separating the first core member from the second core member when the first electromagnetic connector is mated with the second electromagnetic connector.
18.  The industrial control system as recited in claim 14, further comprising at least one layer of material disposed of at least one of the first core member or the second core member for separating the first core member from the second core member when the first electromagnetic connector is mated with 
the second electromagnetic connector.
19.  The industrial control system as recited in claim 14, wherein at least one of the first core member or the second core member comprises an I-shaped core member.
19.  The industrial control system as recited in claim 14, wherein at least one of the first core member or the second core member comprises an I-shaped core member.
20.  The industrial control system as recited in claim 19, wherein at least the other one of the at least one of the first core member or the second core member comprises a second I-shaped core member configured to mate with the I-shaped core member.
20.  The industrial control system as recited in claim 19, wherein at least the other one of the at least one of the first core member or the second core member comprises a second I-shaped core member configured to mate with the I-shaped core member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/JYE-JUNE  LEE/
Examiner, Art Unit 2838